I think it sufficient to rest my concurrence on the ground that Driggs, having fulfilled all the conditions required to make the pension payable, had a vested and fixed right thereto. When the employer promises to his employee prospective periodic payments to commence after a certain term of service and upon the fulfillment of other conditions, it constitutes an offer which ripens into a contract upon the fulfillment of those conditions; the fulfillment of the conditions which brings the contract into being at the same time constitutes a performance of said contract on the part of the employee. This is true in principle whether it is the State or a private party which makes the promise or holds out the inducement.
MOFFAT, J., having disqualified himself, did not participate herein. *Page 436